Citation Nr: 1201828	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-33 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.  

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  He is in receipt of the Combat Infantry Badge, which denotes participation in combat.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim for service connection for tinnitus and declined to reopen the claims for service connection for hypertension and PTSD.  

The issue of entitlement to service connection for chronic kidney disease as secondary to service-connected type II diabetes mellitus and the issue of entitlement to service connection for bilateral hearing loss have been raised by the record.  See January 2008 VA hypertension examination; November 2011 Brief.  Neither has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's tinnitus is not etiologically related to active service.  

2.  An unappealed March 2002 rating decision denied a claim for service connection for hypertension on the basis that the condition was not incurred in service, not manifest within one year of the Veteran's discharge from service, and not related to the Veteran's service-connected type II diabetes mellitus; the claim for service connection for PTSD was denied on the basis that there was no diagnosis of PTSD and no evidence that PTSD was incurred in or caused by service.  

3.  Additional evidence submitted since March 2002 on the issues of service connection for hypertension and PTSD does not raise a reasonable possibility of substantiating the claims.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for tinnitus

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In those cases where the evidence shows that the Veteran engaged in combat with the enemy, VA will accept satisfactory lay or other evidence of service incurrence if it is consistent with the circumstances, conditions or hardship of such service, notwithstanding the fact that there is no official record of such in-service incurrence; to that end, any reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the United States Court of Appeals for Veterans Claims (Court) found that while § 1154(b) relaxes the evidentiary burden for a combat Veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that the combat Veteran's disease or injury is automatically service-connected.  Rather, there must still be competent evidence of an etiological relationship between an in-service injury and a current disability. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for tinnitus.  He has not made any specific arguments in support of his claim, but appears to indicate that it onset in February 1971 as a result of his exposure to large guns on tanks.  See VA Forms 21-4138 dated July 2007 and April 2008.  

The Veteran's exposure to in-service acoustic trauma has been conceded.  See March 2008 rating decision.  Therefore, the question to be resolved in this case is whether the Veteran's tinnitus is etiologically related to active service.  

The Veteran underwent a VA audio examination in January 2008, at which time his claims folder and medical records were reviewed.  The examiner noted that a June 1968 enlistment examination revealed hearing within normal limits in both ears with the exception of some apparent pre-existing hearing loss at 4000 Hertz in the right ear, "either slight, mild or moderately severe (looks like threshold is written over at that frequency, difficult to read)."  A February 1971 service treatment record references acute otitis media in the right ear and a February 1971 separation audiogram revealed hearing within normal limits from 5000 to 4000 Hertz, bilaterally.  The Veteran reported military noise exposure in the form of gunfire and incoming bombs and denied the use of hearing protection.  He reported civilian noise exposure as a result of working in a phosphate plant for 28 years, during which time he used hearing protection, and as a result of riding the mower around the house and using farm equipment, both without hearing protection.  The examiner noted that the Veteran had used Furosemide, a potentially ototoxic medication, for around six months.

The Veteran reported a history of bilateral tinnitus, which was described as recurrent and not constant.  He indicated that it onset after serving in the military and described it as a ringing tinnitus that lasts for seconds, occurs a couple of times per month, and is mild in severity.  Following physical examination, the Veteran was diagnosed with intermittent, subjective, bilateral tinnitus.  The examiner noted that the very brief and intermittent tinnitus is inconsistent with tinnitus typically associated with noise exposure.  Therefore, it was the examiner's opinion that the Veteran's tinnitus is less likely as not caused by or a result of his military noise exposure.  The examiner noted that it was possible that aging, diabetes, high blood pressure, usage of potentially ototoxic medication and recreational and occupational noise exposure have contributed to his tinnitus but that it would be speculative to allocate a degree of his tinnitus to each of these etiologies.  

The evidence of record does not support the Veteran's claim for service connection for tinnitus.  While in-service noise exposure has been conceded, the Veteran has never reported having continuous symptoms of tinnitus since his discharge from service.  Rather, in a VA Form 21-4142 submitted in conjunction with his claim, he indicated that he had received treatment for tinnitus since 2005, and during the January 2008 audio examination, he reported that tinnitus onset after service and was recurrent, not constant or continuous.  

Additionally, the opinion rendered at the January 2008 VA examination took the Veteran's history and complaints into account and did not relate tinnitus to service, to include the in-service acoustic trauma.  Rather, the January 2008 VA examiner determined that the Veteran's tinnitus was less likely than not related to military service.  This opinion was based on the Veteran's own description of his tinnitus, a description that the examiner indicated was inconsistent with tinnitus typically associated with noise exposure.  

The Board acknowledges that the VA examiner noted that it was possible that diabetes (among several other things) had contributed to tinnitus.  Medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102 (2011); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  As such, this opinion is not afforded any probative value and service connection for tinnitus as secondary to service-connected type II diabetes mellitus is not warranted.  

In the absence of competent evidence establishing an etiological relationship between active service and tinnitus, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Claims to reopen

The Veteran seeks to establish service connection for hypertension and PTSD.  See July 2007 VA Form 21-4138.  The RO has declined to reopen the claims and has continued the denials issued in a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

A rating decision issued by the RO in March 2002 denied a claim for service connection for hypertension on the basis that the condition was not incurred in service, not manifest within one year of the Veteran's discharge from service, and not related to the Veteran's service-connected type II diabetes mellitus; the claim for service connection for PTSD was denied on the basis that there was no diagnosis of PTSD and no evidence that PTSD was incurred in or caused by service.  The RO notified the Veteran of this decision by letter dated March 25, 2002, but he did not appeal.  See 38 U.S.C.A. § 7105(c) ; 38 C.F.R. § 20.302(a). An unappealed determination of the AOJ is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).

The Veteran filed a claim to reopen in August 2007, and this appeal ensues from the March 2008 rating decision issued by the RO in St. Petersburg, Florida, which declined to reopen the claims for hypertension and PTSD on the basis that no new and material evidence had been submitted.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Evidence before the RO in March 2002 included the Veteran's service treatment records, which are devoid of reference to complaint of, or treatment for, hypertension and/or any psychiatric problems, to include PTSD.  At the time of the Veteran's February 1971 separation examination, clinical evaluation of his vascular and endocrine systems was normal and the examiner indicated that clinical evaluation of his psychiatric functioning was not applicable.  See report of medical examination.  

Evidence before the RO also included private treatment records, which reveal that the Veteran was being treated for hypertension as early as January 1988, prior to his January 1991 assessment of uncontrolled diabetes mellitus; the Veteran's statement that he was being treated at the Lake City, Florida VAMC; and VA treatment records from this facility, which reveal treatment related to hypertension but not for any mental health problems, to include PTSD.  Lastly, the evidence before the RO included two VA examination reports conducted in March 2002.  The Veteran was diagnosed with hypertension at the time of the VA hypertension examination, but no opinion on etiology was provided.  No Axis I diagnosis was provided at the time of the VA initial evaluation for PTSD examination and the examiner specifically noted that a diagnosis of PTSD was not warranted following mental status examination.  

The evidence added to the record since March 2002 includes additional records from the Lake City VAMC, which continue to reflect treatment for hypertension but remain devoid of reference to mental health treatment of any kind.  The evidence also includes a July 2007 VA Form 21-4138, on which the Veteran appears to report onset of hypertension in January 1971 and of PTSD in June 1971; an April 2008 VA Form 21-4138, on which the Veteran indicates hypertension onset secondary to diabetes and that PTSD was the result of actual combat in Vietnam; and a VA Form 21-0781 received in April 2008 in which the Veteran describes the stressors associated with his claim for PTSD.  Lastly, the evidence includes a January 2008 VA hypertension examination, during which it was the examiner's opinion that the Veteran's hypertension was not caused by or a result of type II diabetes mellitus because per review of the claims folder, hypertension onset prior to diabetes.  The examiner also reported that hypertension was not worsened or increased by the Veteran's type II diabetes mellitus because there was no objective data to support aggravation.  

The medical evidence added to the record since March 2002 is new because it had not previously been submitted; however, it is not considered material because the evidence could not reasonably substantiate either of the claims were the claims to be reopened.  First, the new medical evidence remains devoid of any indication that the Veteran has received any mental health treatment, to include for PTSD.  As such, there remains no evidence that the Veteran has been diagnosed with PTSD and/or that PTSD was incurred in or caused by service.  Secondly, while the new medical evidence reveals treatment for hypertension, none of the medical records show that the disorder was incurred during active service, became manifest within one year of the Veteran's discharge from service, or that it is proximately due to or the result of the Veteran's service-connected type II diabetes mellitus so as to support a claim for service connection on a secondary basis pursuant to 38 C.F.R. § 3.310.  Rather, the only opinion of record related to the Veteran's claim for service connection for hypertension on a secondary basis indicates that hypertension was not caused by, a result of, or aggravated by, type II diabetes mellitus.  This opinion is supported by adequate and probative rationale.  Evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).

Additionally, the Veteran's own statements concerning his claims are cumulative of those that were before the RO in March 2002 and are, therefore, not new.  As he did prior to March 2002, the Veteran continues to assert that he has PTSD as a result of service and that he has hypertension either as a result of service or as secondary to his service-connected type II diabetes mellitus.  These same arguments were advanced prior to the RO's March 2002 adjudication of the Veteran's claim.  While the Board acknowledges that the VA Form 21-0781 submitted in April 2008 provides more detailed information in support of his claim for PTSD, the Veteran's basic contention that PTSD was incurred in service remains unchanged.  

For the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the claims for entitlement to service connection for hypertension and/or PTSD and that the claims to reopen must be denied.

At this juncture, the Board acknowledges the argument raised by the Veteran's representative in the November 2011 Brief that the issue of entitlement to service connection for PTSD has been in continuous prosecution since the date of the original claim and that review of the evidence of record reveals that the Veteran was denied entitlement to service connection for PTSD in December 2006 and filed a notice of disagreement.  This is incorrect.  As noted above, service connection for PTSD was initially denied in a March 2002 rating decision.  The Veteran did not file a claim to reopen prior to August 2007 and, as such, the issue of PTSD was correctly not included in the December 2006 rating decision referenced by the representative.  In light of the foregoing, what the Board interprets as the Veteran's representative's assertion that PTSD should be treated as an original claim rather than as one to reopen is unfounded.  

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In regards to claims to reopen, the RO must provide notice as to what evidence is necessary to substantiate the element(s) of service connection that was found insufficient in its previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided to the Veteran in an August 2007 letter.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service, VA and private treatment records have been associated with the claims folder and he was afforded an appropriate VA examination in connection with his claims for tinnitus and hypertension.  The Board acknowledges that no opinion on whether service connection for hypertension is warranted on a direct basis was provided at the time of the hypertension examination scheduled in conjunction with the Veteran's claim to reopen.  It notes, however, that VA/the RO was not required to provide this examination in the absence of new and material evidence.  The Board also acknowledges the Veteran's representative's argument that the March 2002 VA initial evaluation for PTSD examination is inadequate such that the Veteran should be afforded another VA examination in conjunction with his claim to reopen PTSD.  The Board disagrees, however, since, as previously noted, VA is not required to provide an examination in the absence of new and material evidence.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Even if the VA examination was inadequate, any such inadequacy is moot as the Board finds that new and material evidence has not been submitted to reopen the claim.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for tinnitus is denied.  

New and material evidence has not been received to reopen the claim for service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.  The request to reopen this claim is denied.

New and material evidence has not been received to reopen the claim for service connection for PTSD.  The request to reopen this claim is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


